Citation Nr: 1225947	
Decision Date: 07/26/12    Archive Date: 08/03/12

DOCKET NO.  09-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1. Entitlement to service connection for a claimed right knee disorder.

2. Entitlement to service connection for claimed right venous ulcers.

3. Entitlement to service connection for the claimed residuals of an injury to the right leg.  



REPRESENTATION

Appellant represented by:	Osborne E. Powell, Jr., Attorney





WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. McBrine, Counsel



INTRODUCTION

The Veteran served on active duty from December 1969 to December 1973 and from January 2003 to January 2004.  He was awarded the Combat Action Ribbon, and the Vietnam Campaign Medal.  He also served in the Army National Guard.

The Veteran testified at hearing held at the RO in July 2009 and by way of a videoconference hearing in June 2012 before the undersigned Veterans Law Judge.  

The Board previously remanded the case to the RO for additional development of the record in January 2010 and October 2011.

At the recent hearing, the Veteran's attorney raised the issue of an increased rating for the service-connected posttraumatic stress disorder.  As this matter has not been adjudicated by the RO in connection with the current appeal, it is referred to the RO for appropriate action.  

The claims of service connection for a right knee disorder, right leg venous ulcers and the residuals of a right leg injury are being remanded to the RO.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, the case must be remanded for further procedural action.  Specifically, at the recent videoconference hearing in June 2012, the Veteran's attorney submitted a copy of a private medical statement containing an opinion regarding the claimed right leg disability.  

At that time, the Veteran's attorney was informed that a waiver of initially RO consideration would need to be received for this additional information to be considered by the Board in the first instance.  

While the Veteran's attorney indicated that a waiver would be forthcoming, the correspondence submitted since the hearing does not such a document.  

As this evidence has not been previously reviewed by the RO, the Board may not consider it in the first instance.  See 38 C.F.R. 20.1304 ; Disabled Am. Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339  (Fed. Cir. 2003).  

Therefore, the Board has no choice but to remand the case so that this additional evidence can be initially considered by the RO in light of the entire record.

Accordingly, the case is REMANDED to the RO for the following action: 

After completing any indicated development, the RO should readjudicate the Veteran's claims of service connection in light of all evidence of record, including the recently submitted June 2012 private medical opinion.  If any benefit sought on appeal remains denied, the RO should furnish the Veteran and his attorney with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

